Citation Nr: 0322078	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  00-12 311A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for shortened leg and back 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from February 1942 to 
October 1945.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  The appellant disagreed and this 
appeal ensued.  

This case has been advanced on the docket because 
administrative error resulted in significant delay in 
docketing the appeal.  See 38 C.F.R. § 20.900(c) (2002).


REMAND

The Board in December 2002 undertook additional evidentiary 
development pursuant to 38 C.F.R. § 19.9(a)(2) (2002), which 
became effective with respect to appeals such as this one 
that were pending before the Board on February 22, 2002.  See 
67 Fed. Reg. 3099, 3104 (Jan. 23, 2002).  That development 
included acquisition of VA treatment records from the VA 
Medical Center in Mountain Home, Tennessee, which were 
received in March 2003.  The development was also to include 
a VA orthopedic examination, which has not been accomplished.  

An important procedural matter mandates that the RO initially 
review the additional records received in March 2003.  Prior 
to February 22, 2002, if the Board accepted evidence not 
already considered by the RO, either submitted to the Board 
by the appellant or referred to the Board by the RO, VA 
regulations required the Board to refer such evidence to the 
RO for initial consideration and preparation of a 
supplemental statement of the case unless the appellant (or 
his representative) waived in writing initial consideration 
by the RO or unless the Board granted the benefit sought.  
See 38 C.F.R. § 20.1304(c) (2001).  The final rule that took 
effect on February 22, 2002, eliminated that provision.  See 
38 C.F.R. § 20.1304 (2002) (eliminating waiver requirement).  
As a result of the amendments made by the final rule, the 
Board could accept or obtain evidence not considered by the 
RO when the RO decided the claim being appealed and consider 
that evidence in making its decision without referring that 
evidence to the RO for initial consideration or obtaining the 
appellant 's waiver.  38 C.F.R. §§ 19.9(a)(2), 20.1304 
(2002).  Because the Board could obtain or accept evidence 
and consider it without referring it to the RO for initial 
consideration, no supplemental statement of the case relating 
to such evidence needed to be issued.  Rather, the appellant 
was to be furnished a copy of the evidence obtained and 
provided with the opportunity to submit additional relevant 
evidence or argument within 60 days of the date of the 
Board's notification.  See 38 C.F.R. § 20.903(b).  

Before the appellant in this case could be provided with a 
notice pursuant to 38 C.F.R. § 20.903(b), the United States 
Court of Appeals for the Federal Circuit held 38 C.F.R. 
§ 19.9(a)(2) invalid partly because, in conjunction with the 
amended rule codified at 38 C.F.R. § 20.1304, it allowed the 
Board to consider additional evidence without having to 
remand the case to the RO for initial consideration and 
without having to obtain the appellant's waiver of initial RO 
consideration.  The Federal Circuit found this contrary to 
the requirement of 38 U.S.C. § 7104(a) that "[a]ll questions 
in a matter which . . . is subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary."  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Under the 
law, the Board makes final decisions on appeals to the 
Secretary.  38 U.S.C.A. § 7104(a) (West 2002).  

Prior to readjudicating the claim, the appellant should also 
be scheduled for a VA orthopedic examination, which he 
indicates by his March 2003 statement he was willing to 
report for.  

In view of the foregoing, and to accord the appellant every 
due process consideration, this case is REMANDED for the 
following action:  

1.  Make arrangements with the 
appropriate VA medical facility for the 
appellant to be afforded an orthopedic 
examination to assess the nature of his 
shortened leg and the etiology of his 
back disorder.  Send the claims folder to 
the examiner for review.  The examiner 
should address the following questions, 
bearing in mind that the appellant's 
service medical records are missing and 
presumed destroyed:

a.  Which of the appellant's legs is 
shorter?  Is it medically certain that 
the shorter leg is a congenital defect 
that existed prior to his active duty 
service?

b.  If the shorter leg is a 
congenital defect that existed prior to 
military service, is there any evidence 
of a superimposed injury or disease 
during service?

c.  Is the appellant's low back 
disorder attributable to his shortened 
leg?  If so, is it medically certain that 
the back disorder existed prior to 
service?

d.  If the back disorder existed 
prior to service, is there any evidence 
that it underwent an increase in severity 
during service?  If so, was the increase 
due to natural progress of the disorder?

2.  After completion of the examination, 
the RO should review the evidence 
associated with the claims file since the 
prior statement of the case furnished to 
the appellant and his representative in 
November 2002, provide any additional 
notice or assistance required, and 
readjudicate the claims for benefits 
currently in appellate status.  

3.  If the benefits sought on appeal are 
not granted to the satisfaction of the 
appellant, a supplemental statement of 
the case should be issued and the 
appellant and his representative provided 
with an appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  However, the appellant has the 
right to submit additional evidence and argument on the 
matters herein remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




